department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel index no number info release date dear your letter dated date has been referred to our office for reply your letter states that you are concerned about the closing of a tax-exempt hospital in your community by its tax-exempt owner you are concerned that the decision to close the hospital was made for financial reasons only without considering the impact of the closure on the community material attached to your letter notes that the state attorney general’s office is investigating the planned closure the following authorities apply to this situation organizations recognized as exempt from federal_income_tax under sec_501 of the code because they are described in sec_501 of the code must operate exclusively for one or more exempt purposes sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes enumerated in sec_501 an organization’s activities will be considered permissible under sec_501 if they meet the following conditions the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established policy or in conflict with express statutory restrictions and the activities further the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose rev_rul c b an organization must serve a public rather than a private interest the organization must not be organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by private interests sec_1_501_c_3_-1 while we cannot comment on the specific taxpayer you identify i hope this information answers your question and i hope it is helpful to you if you have additional questions or need further information please contact me or robin ehrenberg of my staff at sincerely elizabeth a purcell chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities
